DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 01 July 2022 is acknowledged.  The traversal is on the ground(s) that Species IV and V are the same as Species I.  This is not found persuasive because Species IV and V have varying shape and structure in comparison to Species I. The response filed 01 July 2022, page 2, recites: “applicant considers Species IV is the same species with Species I”. Further, the response filed 01 July 2022, page 3, also recites: “applicant considers Species V is the same species with Species I”. After reciting both these statements, Applicant then goes on to list reasons as to why each claim that encompasses Species IV and V, also reads on Species I. Applicant’s comments are acknowledged, however Examiner respectfully disagrees. Species IV and V are not the same species as Species I. Species IV (Figure 7), portrays a varying shape from Species I, including a portion 114. Species V (Figure 8) lacks the connecting portion 121 that Species I has, and further lacks the recess 111 for accepting the resilient member that Species I comprises. Therefore, the varying shape and structure of Species IV and V means that Species I is not the same with Species IV and V. Further Species IV and V would require further search and/or consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5, 9-11, 16-20, 22-25, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it contains the following which should be avoided:
Purported merits in lines 8-9: “Hence, the control device can couple together and separate the first and second objects repeatedly and rapidly.”
Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 12-15 and 28 are objected to because of the following informalities:
Claims 12-14 recite “the fitting portion” in line 1. These should all be corrected to read - - a fitting portion - - for clarification purposes.
Claims 12-15 recite “the first object” in line 2. These should all be corrected to read - - a first object - - for clarification purposes.
Claim 28 line 2 reads: “a carrier”. This should be corrected to read - - the carrier - - for clarification purposes.
Claim 28 line 2 reads: “a tool”. This should be corrected to read - - the tool - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-15, 21, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wang (US 2014/0093326 A1).
Regarding claim 1, Wang discloses a control device, comprising: 
a head portion (20); and 
a body portion (30) movably fitted to the head portion (see Fig. 6), wherein lateral buoyancy level, vertical buoyancy level (see Figs. 6-8) or rotational buoyancy level between the head portion and the body portion enables shifting, tightening, restrictive abutment or rotational abutment between the head portion and the body portion (see Fig. 6).
Regarding claim 2, Wang discloses wherein a resilient component (40) is disposed between the head portion (20) and the body portion (30) and adapted to abut against the head portion or the body portion (see Fig. 7) and thereby cause the head portion or the body portion to undergo a lateral, vertical (see Figs. 6-8) or rotational movement, or a restoring movement performed after motion and intended to restore to a pre-motion position.
Regarding claim 6, Wang discloses wherein the resilient component (40) laterally, vertically (see Fig. 7), or rotationally abuts against the head portion (20) or the body portion (30).
Regarding claim 7, Wang discloses wherein the head portion (20) or the body portion (30) has therein a receiving space (34) for receiving the resilient component (40).
Regarding claim 8, Wang discloses wherein the head portion (20) has a guiding portion (A, see annotated Figure 6 below) for guiding a second object (10) to become disposed between the head portion and the body portion (30) by engagement or snap-engagement and thereby movement-restricted, or to be movement-restricted by the head portion (see Fig. 6).

    PNG
    media_image1.png
    407
    665
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.
Regarding claim 12, Wang discloses wherein the fitting portion (33) has a material-storing space (see Fig. 6) such that, as soon as the body portion (30) presses against the first object (3), material of the first object is subjected to pressure and thus enters or flows into the material- storing space (see Figs. 7-8), thereby allowing the body portion to be fitted to the first object (see paragraph [0036]).
Regarding claim 13, Wang discloses wherein the fitting portion (33) is subjected to compression under an applied force and thus deforms and engages (see Fig. 7 and paragraph [0043]) with the first object (3), thereby allowing the body portion to be fitted to the first object (see Figs. 6-8).
Regarding claim 14, Wang discloses wherein the fitting portion (33) has a weldable surface (see paragraph [0036]) adapted to be placed on the surface of the first object (3) and then heated up such that the body portion can be welded to the first object.
Regarding claim 15, Wang discloses wherein the control device (200) is carried by a carrier (400) and taken out of the carrier with a tool (1, see paragraph [0043]) before being placed on the first object (3), so as to fit the control device to the first object (see paragraph [0036]).
Regarding claim 21, Wang discloses wherein forward or lateral rotational buoyancy displacement occurs between the body portion (30) and the head portion (20; in Fig. 7 that the spring provides buoyancy when the head portion is rotated relative to the body portion).
Regarding claim 26, Wang discloses wherein the body portion (30) has a limiting portion (31 and 32’), and the head portion (20) has a corresponding limiting portion (B in annotated Figure 6 below), such that the limiting portion and the corresponding limiting portion stop each other and thereby prevent each other from moving relative to each other (see Fig. 8).

    PNG
    media_image2.png
    341
    308
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 27, Wang discloses wherein a resilient component (40) is disposed between the limiting portion (31 and 32’) and the corresponding limiting portion (B) and adapted to abut against and thereby cause the head portion (20) or the body portion (30) to undergo a 38lateral, vertical or rotational movement, or a restoring movement (see Figs. 6-8) performed after motion and intended to restore to a pre-motion position (see Fig. 6).
Regarding claim 28, Wang discloses wherein the control device (200) is configured to be carried by a carrier (400) and taken out of the carrier with a tool (1, see paragraph [0043]), and a comparison device (see paragraph [0043], a tool or human) figures out an assembling location of the control device at the first object (3), the tool places the control device at the first object, so as to fit the control device to the first object (see paragraph [0043] and Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0093326 A1) in view of Babej (US 7,131,807 B1).
Regarding claim 30, Wang discloses a body portion (30) and a head portion (20), but does not expressly disclose as claimed wherein a rustproof layer is disposed on the surface of the body portion or the head portion, the rustproof layer is configured to be formed by placing the head portion or the body portion in an electroplating chamber, and passing electric current to an electroplating solution in the electroplating chamber such that the head portion or the body portion is covered with a rustproof substance through the electroplating solution to form the rustproof layer.
However, Babej teaches a rustproof layer is disposed on the surface of connecting components (see Column 15 lines 47-54), the rustproof layer is configured to be formed by placing the connecting components in an electroplating chamber, and passing electric current to an electroplating solution in the electroplating chamber such that the connecting components are covered with a rustproof substance through the electroplating solution to form the rustproof layer, in order to provide scratch resistance, low or high friction, corrosion resistance, and good wear properties (see Column 15 lines 47-54 of Babej).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of wang, with Babej, such that the head and/or body portion of Wang comprises a rust proof electroplated layer, in order to provide scratch resistance, low or high friction, corrosion resistance, and good wear properties (see Column 15 lines 47-54 of Babej).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678